DETAILED ACTION
This office action is a response to a communication made on 09/15/2021.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicants arguments see remark on page 7-9, filed on 09/15/2021, applicant argues that, “Arya still does not disclose using a virtual IP address is used as a default gateway” recited in claim 1.
Examiner: Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Arya teaches using a virtual IP address is used as a default gateway because in network topologies in which subnets are stretched or multi-homed, the subnet L3 GW on the ToR node is configured with the same GW IP and MAC address, wherein GW IP is using as the virtual IP address, see Col-4, II. 54-56, The default GW TOR node T3 or T4, originates an NS for H1 because H1's subnet is local to TOR nodes T1 / T2 via the MPLS core, see Col-6, II. 60-62, Each virtual switch may be configured to manage communications of VMs in particular virtual networks and / or subnetworks (“subnets ”), see Col-3, II. 41-43.

Applicant: Applicants arguments see remark on page 8-9, filed on 09/15/2021, applicant argues that, “regarding the element “the port is disabled for user traffic until an IP address to MAC address 
Examiner: Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Arya teaches the port is disabled for user traffic until an IP address to MAC address binding is received from the host by the discovery protocol because the data included in the ND NA message includes IP to MAC binding information for the host, see Col-2, II. 55-56,  ND refresh would be deleted, resulting in temporary traffic black hole until this ND entry is relearned at one of the ToR switches (i.e. port) and synced to the other ToR switch, see Col-4, II. 67-Col-5, II.3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US10530873), hereinafter “Arya” in view of Jacob et al. (US 2017/0195210), hereinafter “Jacob”.

With respect to claim 1, Arya discloses a method for host multi-homing comprising:
for a network switch (Col-2, II. 53-54, i.e. the network node is implemented as a Top of Rack (“ToR”) switch) in a multi-homing  (Col-2, II. 67, i.e. multihoming peer of the network node) system performing steps comprising:
configuring the network switch with a virtual MAC address that is the same as another network switch in the multi-homing system (Col-4, II. 55-56, i.e.  the ToR (i.e. network switch) responsible for 
configuring the network switch (Col-2, II. 53-54, i.e. the network node is implemented as a Top of Rack (“ToR”) switch) with a virtual Internet Protocol (IP) address that is the same as the another network switch (Col-4, II. 54-56, i.e. subnets  are stretched or multi - homed , the subnet L3 GW on the ToR node is configured with the same GW IP (i.e. virtual IP) and MAC address), the virtual IP address is used as a default gateway for the multi-homed system (Col-6, II. 60-62, i.e. The default GW TOR node T3 or T4, Col-4, II. 54-56, i.e. in network topologies in which subnets are stretched or multi-homed, the subnet L3 GW on the ToR node is configured with the same GW IP and MAC address);  
for a host that is to be multi-homed or for a host that is singled-homed but in the same subnet as a multi-homed host (Col-6, II. 4, i.e. host H1 is multihomed to TOR switches T1 and T2 ), configuring one or more ports on the network switch that are connected to the host (i.e. Col-6, II. 4. host H1 are sent to one of the ToR switches T1, T2, wherein ports on the switch is Tor switch which are connected to a host) ,  with:
a discovery protocol-based registration (Col-5, II. 4-6, i.e. IPv6 ND protocol (i.e. neighbor discovery protocol based process) may be used by network nodes (e.g., hosts, routers, switches) to determine link layer addresses), responsive to a discovery protocol is used one port (Col-4, II. 37-42, i.e. Neighbor Discovery (“ND”) process will only learn from a neighbor if a “Neighbor Solicitation (“NS”) message targeted for the ToR switch IP address arrives from a host VM or if a solicited “Neighbor Advertisement” (“NA”) message arrives in response to an NS message sent by a ToR switch), the port is disabled for user traffic until an IP address to MAC address binding is received from the host by the discovery protocol (Col-2, II. 55-56, i.e. the data included in the ND NA message includes IP to MAC binding information for the host, Col-4, II. 67-Col-5, II.3, i.e. ND refresh would be deleted, resulting in 
processing ARP or ND traffic from the host (Col-4, II. 37-40, i.e. Neighbor Discovery ( “ ND ” ) process will only learn from a neighbor if a “ Neighbor Solicitation ( “ NS ” ) message targeted for the TOR switch IP address arrives from a host VM,  Col-5, II. 40-42, i.e. i.e. a host maintains a neighbor cache, which includes a set of entries about individual neighbors to which traffic has recently been sent.

Arya teaches an entry in the ND (Neighbor discovery) cache corresponding to the host, see Col-2, II. 57-58, and Nodes accomplish address resolution by multicasting an NS message, see Col-5, II. 23-25. However, Arya remain silent on at least one of a static Address Resolution Protocol (ARP) entry and upon the one or more ports coming up, advertising via a routing protocol a host route for the host.

Jacob at least one of a static Address Resolution Protocol (ARP) entry and Neighbor Discovery (ND) entry (¶0052, i.e. the static route based on a success or failure of a request for an L2 address of an L3 interface that provides reachability to L3 subnet 7, where the request may include an Address Resolution Protocol (ARP) request or, in the case of IPv4, Neighbor Discovery Protocol (NDP) neighbor solicitation).
upon the one or more ports coming up, advertising via a routing protocol a host route for the host (¶0054, i.e. IFCs 32 are typically coupled to links 58, 60 via a number of interface ports, ¶0032, i.e. the PE routers 10 utilize MAC address route advertisements of a layer three (L3) routing protocol (i.e., BGP in this example) to share the learned MAC addresses and to provide an indication that the MAC addresses are reachable through the particular PE router (i.e. host within L3 subnet 7 to PE) that is issuing the route advertisement).  



With respect to claims 2, 12 and 17, Arya in view of Jacob discloses the method of Claim 1 further comprising:
discarding any non-ARP, non-ND broadcast, unknown unicast and multicast (BUM) traffic from the host (Arya, Col-6, II. 23-25, i.e. the unsolicited NA message from host H1 would normally be rejected (i.e. discarded) by ToR switch T1, see Col-6, II. 42-44, Jacob, ¶0033, i.e. whether to treat the Ethernet frames as so called “BUM” traffic (Broadcast, Unidentified unicast or Multicast traffic) that is to be flooded within the EVPN based on the MAC addresses learning information received from the other PE routers).

With respect to claims 3, 13 and 18, Arya in view of Jacob discloses the method of Claim 1 further comprising:
forwarding traffic within a subnet using the virtual MAC address (Jacob, ¶0033, i.e. Each of PE routers 10 uses MAC routes specifying the MAC addresses learned by other PE routers to determine how to forward L2 communications to MAC addresses that belong customer equipment 4 connected to other Pes, ¶0043, i.e. the particular VRF may be configured to forward traffic for the attachment circuit.).



With respect to claim 8, Arya in view of Jacob discloses the method of Claim 1 wherein the discovery protocol is a Link Layer Discovery Protocol (LLDP) (Arya, Col-5, II. 4-6, i.e. IPv6 ND protocol may be used by network nodes (e.g., hosts, routers, switches) to determine link layer addresses for neighbors).

With respect to claim 9, Arya in view of Jacob discloses the method of Claim 1 wherein the discovery protocol is a Virtual Station Interface (VSI) Discovery and Configuration Protocol (VDP) (Arya, Col-4, II. Switch virtual interface is a VSI, Jacob, ¶0026, i.e. The EVPN configuration may include an EVPN instance (EVI), wherein EVPN protocol is a configuration protocol).

For claim 10, it is a system claim corresponding to the method of claim 1. Therefore claim 10 is rejected under the same ground as claim 1. 

For claim 16, it is a non-transitory computer readable medium claim corresponding to the method of claim 1. Therefore claim 16 is rejected under the same ground as claim 1. 

Claims 4-6, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arya in view of Jacob, and further in view of Thomas et al. (US 2017/0288946), hereinafter “Thomas”.



Thomas discloses further comprising: using a Link Aggregation Control Protocol (LACP) or Bidirectional Forwarding Detection (BFD) to determine liveness of a port of the host (¶0007, i.e. the “Link Aggregation Control Protocol” (“LACP”) is used to detect failures on a per-physical-member link basis ¶0021, i.e. data structures for allowing microBFD (i.e. Bidirectional Forwarding Detection) sessions to continue to run over member links of a LAG (link aggregation group), ¶0023, i.e. an IPv6 address configured for the link to run microBFD over the LAG is receive).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Arya’s system with using a Link Aggregation Control Protocol (LACP) or Bidirectional Forwarding Detection (BFD) to determine liveness of a port of the host of Thomas, in order to use of BFD for failure detection provide a faster detection, provide detection in the absence of link aggregation control protocol (LACP) and is able to verify the ability for each unit link to forward layer (Thomas).

With respect to claims 5, 15 and 20, Arya in view of Jacob, and further in view of Thomas discloses the method of Claim 4 wherein the BFD is a micro-BFD protocol (Thomas, ¶0022, i.e. microBFD (or some other protocol for forwarding detection over member links of a grouping).

With respect to claim 6, Arya in view of Jacob, and further in view of Thomas discloses the method of Claim 4 further comprising:
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458